UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2)* Accelerize New Media, Inc. (Name of Issuer) Common Stock, $.001 par value per share (Title of Class of Securities) 00430M101 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 0043M101 13G Page2 of 5Pages 1 NAMES OF REPORTING PERSONS Brian Ross 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF 5 SOLE VOTING POWER SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 0 EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER WITH: 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 14.7% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN (1)Includes (i) 6,100,000 shares of Common Stock held by the Reporting Person and (ii) 2,516,667 shares of Common Stock that are issuable upon the exercise of outstanding options within 60 days of December 31, 2012. Item 1(a). Name of Issuer Accelerize New Media, Inc. Item 1(b). Address of Issuer’s Principal Executive Offices: 2244 West Coast Highway, Suite 250, Newport Beach, California 92663 Item 2(a). Name of Person Filing: Brian Ross Item 2(b). Address of Principal Business Office or, if None, Residence: c/o Accelerize New Media, Inc., 2244 West Coast Highway, Suite 250, Newport Beach, California 92663 Item 2(c). Citizenship: United States Item 2(d). Title of Class of Securities: Common Stock, $.001 par value per share Item 2(e). CUSIP Number: 00430M101 Item3. If this statement is filed pursuant to §§ 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [] Broker or Dealer registered under Section15 of the Act (15 U.S.C. 78o); (b) [] Bank as defined in Section3(a)(6) of the Act (15 U.S.C. 78c); (c) [] Insurance Company as defined in Section3(a)(19) of the Act (15 U.S.C. 78c); (d) [] Investment Company registered under Section8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) [] An Investment Adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [] A parent holding company or control person, in accordance with §240.13d-1(b)(1)(ii)(G); (h) [] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [] A non-U.S. Institution in accordance with §240.13d-1(b)(1)(ii)(J); (k) [] Group, in accordance with §240.13d-1(b)(1)(ii)(K). Item4.
